PER CURIAM.
We vacate the order assessing costs against the appellant in accordance with the State’s concession that all discretionary costs assessed in the written order that were not orally pronounced at the sentencing hearing must be stricken. A trial court may impose costs statutorily mandated in a written order even if those costs were not orally announced. See State v. Beasley, 580 So.2d 139 (Fla.1991); Reyes v. State, 655 So.2d 111, 116 (Fla. 2d DCA 1995) (en banc). We therefore instruct the trial court on remand to impose $253.00 in statutorily mandated costs. This sum consists of: $200.00 mandated by section 27.3455, Florida Statutes; $50.00 mandated by section 960.20, Florida Statutes; and $3.00 mandated by section 943.25(3), Florida Statutes. The discretionary $2.00 cost pursuant to section 943.25(13), Florida Statutes, must be stricken because it was not orally announced. See Reyes; Jones v. State, 666 So.2d 191 (Fla. 2d DCA 1995).
VACATED and remanded for treatment consistent with this opinion.
GLICKSTEIN, WARNER and POLEN, JJ., concur.